IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: D.S.W., A/K/A.        : No. 376 EAL 2018
D.W., A MINOR                             :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: N.L.W., MOTHER               : the Order of the Superior Court

IN THE INTEREST OF: N.C.W.-M, A/K/A       : No. 377 EAL 2018
N.W., A MINOR                             :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: N.L.W., MOTHER               : the Order of the Superior Court

IN THE INTEREST OF:: N.A.W., A/K/A.       : No. 378 EAL 2018
N.W., A MINOR                             :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: N.L.W., MOTHER               : the Order of the Superior Court

IN THE INTEREST OF: D.E.M., A/K/A.        : No. 379 EAL 2018
D.M., A MINOR                             :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: N.L.W., MOTHER               : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.